                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE

UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )             No. 2:15-CR-041
                                                  )
CARY ANN WINEGAR                                  )


                            MEMORANDUM AND ORDER

       Now before the Court is the defendant’s renewed and counseled motion for

compassionate release pursuant to 18 U.S.C. 3582(c)(1)(A)(i), with medical records in

support. [Docs. 150; 141, ex. 1]. The United States has responded in opposition [doc.

153], and the defendant has not replied within the time allowed by this Court’s Local Rules.

For the reasons that follow, the motion will be denied.

                                 I.     BACKGROUND

       In November 2015, this Court sentenced the defendant to a 97-month term of

imprisonment for her role in a methamphetamine distribution conspiracy. The defendant

is presently housed at FCI Hazelton with a projected release date of June 29, 2022. See

Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Jun. 30, 2021). She now

moves for compassionate release due to the COVID-19 pandemic, asthma, COPD, high

cholesterol, hypothyroidism, her rehabilitative efforts, and a bladder disorder which

requires daily catheterization. In her April 7, 2021 renewed motion, the defendant is

described by counsel as being “among those at highest risk of death or serious illness if she

is exposed to” COVID-19. [Doc. 150, p. 2].
                            II. COMPASSIONATE RELEASE

       Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

consider prisoner motions for sentence reduction upon a finding of “extraordinary and

compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

relevant part:

       [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
       upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier,
       may reduce the term of imprisonment (and may impose a term of probation or
       supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if it finds that—

          (i) extraordinary and compelling reasons warrant such a reduction ... and
          that such a reduction is consistent with applicable policy statements issued
          by the Sentencing Commission....

 18 U.S.C. § 3582(c)(1)(A)(i). Prior to the First Step Act, a motion for compassionate

 release could only be brought by the BOP Director, not a defendant.         See 18 U.S.C. §

 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

 to file a motion for compassionate release after first asking the BOP to file such a motion

 on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

       The United States Sentencing Commission has promulgated a policy statement

 regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

 the accompanying application notes. District courts in this circuit have previously turned

 to U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and compelling reasons”

 that may warrant a sentence reduction but are no longer to do so, at least as to

                                              2
    compassionate release motions filed by defendants (rather than by the BOP). See United

    States v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020) (“[H]olding” that guideline 1B1.13 “is

    not an ‘applicable’ policy statement when an imprisoned person files a motion for

    compassionate release.”); accord United States v. Elias, 984 F.3d 516 (6th Cir. 2021). 1

    “District courts should [still] consider all relevant § 3553(a) factors before rendering a

    compassionate release decision.” Jones, 980 F.3d at 1114.

        A. Exhaustion

            The United States concedes that the defendant has previously submitted a

    compassionate release request to the BOP, and that more than 30 days have passed since

    that request was received by the warden. [Doc. 153, p. 1; doc. 150, ex. 1]. The Court thus

    has authority under § 3582(c)(1)(A) to address the instant motion. See Alam, 960 F.3d at

    832.

        B. Merits

            As mentioned above, in support of her motion the defendant cites the COVID-19

    pandemic, asthma, COPD, high cholesterol, hypothyroidism, her rehabilitative efforts, and

    a bladder disorder which requires daily catheterization.

            Consistent with § 3582 and the Sixth Circuit’s holding in Jones, this Court has

    considered the defendant’s arguments (individually and in combination) along with the

    broader facts of this case in light of the pertinent § 3553(a) factors. Pursuant to 18 U.S.C.

    § 3553(a),




1
    The parties in this case have not addressed any guideline policy statement other than § 1B1.13.
                                                       3
The court shall impose a sentence sufficient, but not greater than necessary, to
comply with the purposes set forth in paragraph (2) of this subsection. The
court, in determining the particular sentence to be imposed, shall consider –

(1) the nature and circumstances of the offense and the history and
characteristics of the defendant;

(2) the need for the sentence imposed—

   (A) to reflect the seriousness of the offense, to promote respect for the law,
   and to provide just punishment for the offense;

   (B) to afford adequate deterrence to criminal conduct;

   (C) to protect the public from further crimes of the defendant; and

   (D) to provide the defendant with needed educational or vocational training,
   medical care, or other correctional treatment in the most effective manner;

(3) the kinds of sentences available;

(4) the kinds of sentence and the sentencing range established for—

   (A) the applicable category of offense committed by the applicable category
   of defendant as set forth in the guidelines—

         (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
         of title 28, United States Code, subject to any amendments made to such
         guidelines by act of Congress (regardless of whether such amendments
         have yet to be incorporated by the Sentencing Commission into
         amendments issued under section 994(p) of title 28); and

         (ii) that, except as provided in section 3742(g), are in effect on the date
         the defendant is sentenced; . . .

   ...

(5) any pertinent policy statement—

   (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
   title 28, United States Code, subject to any amendments made to such policy
   statement by act of Congress (regardless of whether such amendments have
   yet to be incorporated by the Sentencing Commission into amendments
   issued under section 994(p) of title 28); and
                                         4
         (B) that, except as provided in section 3742(g), is in effect on the date the
         defendant is sentenced.

     (6) the need to avoid unwarranted sentence disparities among defendants with
     similar records who have been found guilty of similar conduct; and

     (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

     At the defendant’s correctional institution, there are currently zero inmates and one

staff positive for COVID-19, with 133 inmates and 78 staff having recovered, and one

inmate death. See Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Jun.

30, 2021). These numbers are historically significant, but the Court simultaneously notes

that outside the prison setting our nation remains on alert in terms of COVID diagnoses,

hospitalizations, deaths, emerging variants, and lagging vaccination rates. Further, the

COVID-19 pandemic cannot alone justify compassionate release. See, e.g., United States

v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. April 22, 2020)

(“[S]peculation as to whether COVID-19 will spread through Defendant’s detention

facility . . . , whether Defendant will contract COVID-19, and whether he will develop

serious complications, does not justify the extreme remedy of compassionate release.”);

see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release[.]”).

     Additionally, the BOP’s vaccination efforts are underway, with 385 staff and 1,939

inmates having been fully vaccinated at the defendant’s correctional complex. See Bureau

of Prisons, https://www.bop.gov/coronavirus/ (last visited Jun. 30, 2021). In fact, as of

                                            5
March 31, 2021 (predating the instant motion), the defendant herself is fully vaccinated.

[Doc. 153, ex. 1].

     BOP medical records show that the defendant has been diagnosed with, and receives

treatment for, COPD and asthma. [Doc. 141, ex. 1]. However, in February 2020, she

“[d]enied any acute issues for quite some time.” [Id.]. BOP records also confirm that the

defendant must self-catheterize once or twice daily due to “problems with urinary

retention.” [Id.]. She is further diagnosed with, and receives treatment for, unspecified

hypothyroidism and unspecified hyperlipidemia.       [Id.].    It is also apparent that the

defendant is obese, and she reports a history of heavy smoking. [Id.].

     The BOP’s SENTRY Report shows that the defendant is categorized as Care Level

2. “Care Level 2 inmates are stable outpatients who require clinician evaluations monthly

to every 6 months. Their medical . . . conditions can be managed through routine, regularly

scheduled appointments with clinicians for monitoring. Enhanced medical resources, such

as consultation or evaluation by medical specialists, may be required from time to time.”

See http://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (last visited

Jun. 30, 2021).

     The Court notes that COPD, obesity, and a history of smoking are all presently

considered to be conditions which “can” create an increased risk of severe illness from

COVID-19.             See      People      with      Certain       Medical     Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical

-conditions.html (last visited Jun. 30, 2021). Nonetheless, the Court concludes that the

defendant has not carried her burden of demonstrating extraordinary and compelling

                                            6
grounds for compassionate release. The defendant is receiving medical care from the BOP

and it appears that her cited conditions are under control. There are presently no diagnosed

cases of COVID-19 among the inmate population at her prison. Further, the defendant is

now fully vaccinated against the virus, thereby significantly reducing her odds of

contracting it.

      Adding the defendant’s rehabilitative efforts to the equation does not alter the Court’s

conclusion. As will be discussed below, the defendant’s post-sentencing conduct has been

far from universally positive.

      The Court alternatively concludes that compassionate release would not be consistent

with the 18 U.S.C. § 3553(a) factors, even though the defendant’s sentence is presently set

to expire in less than a year. In this case, the defendant was an active distributor of

methamphetamine, thereby causing great harm to the public. [Presentence Investigation

Report, doc. 61, ¶¶ 9-17].          Additionally, she allowed a codefendant to sell

methamphetamine from her (the defendant’s) home and she allowed codefendants to use

her vehicle to conduct drug sales and meet with suppliers. [Id., ¶¶ 10, 17].

      The defendant’s criminal history features prior convictions for drug delivery. [Id., ¶

45]. At the time of her federal sentencing, a probation violation warrant was pending in

that case. [Id.]. There are numerous driving convictions (one for DUI) along with a public

intoxication conviction. [Id., ¶¶ 38-41, 43-44]. Of note, this case is not the defendant’s

first in federal court. In 2003, she was convicted of conspiring to transport and/or harbor

at least 21 illegal immigrants. [Id., ¶ 42]. A petition for revocation of supervision was

filed in that case due to drug use, noncompliance with reporting requirements, and assisting

                                             7
    illegal immigrants in obtaining car titles and license tag renewals. [Id.]. The defendant

    committed the instant offense while on probation for the state drug conviction. [Id., ¶ 47].

    There is a lengthy history of controlled substance abuse. [Id., ¶ 66].

           Disappointingly, the defendant has incurred four disciplinary sanctions while serving

    her current term of imprisonment. [Doc. 153, ex. 3]. Two of those four infractions

    involved drug possession. [Id.]. The defendant was also expelled from the BOP’s

    Residential Drug Abuse Program. [Id., ex. 4].

           Conversely, SENTRY shows that the defendant has earned her GED and has

    participated in some educational and rehabilitative programming. On these points, she is

    congratulated. However, notwithstanding those accomplishments, the totality of the facts

    of this case show that compassionate release would be inconsistent with the 18 U.S.C. §

    3553(a) factors.

           Common threads in the defendant’s criminal history are drug distribution, recidivism,

    and disregard for public safety.           The post-sentencing misconduct in this case (drug

    possession and other instances of failure to follow the rules) tells the Court that the

    defendant still has not adequately been deterred. In other words, the lesson has not yet

    been learned. Additional protection of the public is thus warranted. Relatedly, several of

    the defendant’s cited medical conditions predate the instant offense and were not sufficient

    to stop her from committing prior crimes. [Id., ¶¶ 59-62]. 2

           Compassionate release on these facts would not reflect the seriousness of the offense

    of conviction and the defendant’s broader criminal history, would not promote respect for


2
    In fact, the defendant claims to have been disabled since 1997. [Id., ¶ 68].
                                                        8
the law or provide just punishment, and would not afford adequate deterrence or protect

the public from future crimes of this defendant. Although less than one year now remains

on the defendant’s sentence, completion of that sentence appears necessary to fulfill the

goals of 18 U.S.C. § 3553(a).

                                 III.   CONCLUSION

      As provided herein, the defendant’s renewed motion for compassionate release [doc.

150] is DENIED.

            IT IS SO ORDERED.

                                                     ENTER:



                                                             s/ Leon Jordan
                                                       United States District Judge




                                           9
